[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 423 
The findings of fact by the judge at Special Term, having been affirmed on appeal by the General Term, are conclusive on this court. They show that the sale by the defendant, Bridge, of his stock of goods, bills receivable and accounts, to his co-defendant, Burdick, was made for a good and valuable consideration, and without any intent to hinder, delay or defraud the creditors of Bridge.
The referee, it is true, also finds that at the time of the *Page 424 
sale Bridge was unable to pay his debts as they matured, and that Burdick, who was his book-keeper, was aware of this fact. Those facts do not per se show fraud.
Burdick, although occupying the position of book-keeper, is stated to have been a man of property adequate to an honest purchase on credit of the property sold, and that he had in fact, at the time of the trial, fully met his obligation to pay for the stock in trade, and there is nothing found to show that the price agreed to be paid was inadequate. The relations of the parties to each other, the price agreed to be paid, the credit given, and other circumstances of a suspicious character, were proper to be considered by the judge in determining the question of actual fraud, and his decision on the question cannot be reviewed by us.
The mere fact of a sale by a party, even in failing circumstances, of his property to a purchaser having a knowledge thereof, does not show fraud. It may, on the contrary, in many cases, be evidence of good faith and an honest desire to appropriate his means to the discharge of his debts. Such would be a fair inference resulting from the transaction, if the price agreed to be paid is the fair and full value thereof, and there were no other circumstances tending to impeach it.
There is nothing shown in the present case to warrant the court in holding the sale void. The judgment should be affirmed with costs.